COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                          §

 JOSE VALDEZ-MARTINEZ,                         §              No. 08-17-00193-CR

                      Appellant,               §                 Appeal from the

 v.                                            §               171st District Court

 THE STATE OF TEXAS,                           §            of El Paso County, Texas

                      State.                   §              (TC# 20160D03097)

                                            §
                                          ORDER

       The Court GRANTS the Appellant’s fourth motion for extension of time within which to

file the brief until August 18, 2018. NO FURTHER MOTIONS FOR EXTENSION OF TIME

TO FILE THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Veronica Teresa Lerma, the Appellant’s attorney,

prepare the Appellant’s brief and forward the same to this Court on or before August 18, 2018.

       IT IS SO ORDERED this 13th day of July, 2018.

                                                    PER CURIAM

Before McClure, C.J., Rodriguez and Palafox, JJ.